OFFICE    OF   THE   ATTORNEY     GENERAL      OF   TEXAS
                                            AUSTIN




     Dow 6lrl                              o&aM&. yo8
                                                            0 Ar 1010
                                                         I@    vi1 ht-
                                                utoa a
                                                *u,
                                                           1i.d to hr
                                                partlr*l.rme     tao
                                                 *taH
                                                         %la   thlr    OPl   OR.
                      We are la rcorlpt
     la vhloh        pa8 aak the foil

                      'A phJrlelBa       'rho




                                        ntlylpvreolrtr y o ur
                                                            oplnloa
                                      phyrlolaa’ s ofrioe la rush
             olrauartssorr      rhould be llorarsa     a# a maternlt~
             ho8e..     (uncrrroorlag      eurr)
                      hrtlele     444t,   Jblsrd   Old1 Statutwr      of tsxw,
     rrtr    out     the fart     rltuatior    umlrr vhlh  a mtoralt~       home lr
     rwylre4         to   wouro    a Uoorro.      The raid art1010     fonda, In
.-   part,     aI) iollwrt
Honorable George w. GOX, paa* e


               ‘1.   itarf inaividuti,      fin, arroalatloa,
         or 09rporatlon.   ovnln(,     ktepln6, oonduotlng    or
         una&ln#   8n lnrtltutlon or horn for tin board-
             or rheltcrlng OS l&art rhllaren or oo-
                           ' or 8w Wag-in  lhor*ltal,
                         irrnlt~ horn.or m


         cppt or u,      shall    obtain an lnn     lloenrr
         whioh shall bt lcaued w the Statr ‘8’oard of
         Xrrlthvlthtit   fee,    thall not bo trmrtrrablr
         to other persona or other prealmar       ana shall
         rxplrt on thr thirty-flrrt      da tf+?rombor
         nrnt follovl~   thr lrruamr.      1(
         (Undtrroorlng  our@)
It 18 important to note tbt      one of the noowrar~  rlemwntr
u~:on vbiooh this llotntr rttqlrtrcnt   1~ based 18 the ohtirElng
of a fr8 or oom~~tnration for tha uB8 of the wmd, room or
place.
              Under   the faotr   8a rou hate   rtattd     them,   no ire   is
Charged     for thir partloular    ernloe.      Your letter    rtateo:
‘The phplolan       doer not ohe.rge a fee for the dtllvm~          of R
oatlent in thit roa        l l lI.    It  would therefore    l -m   olear
that    the ~tl~rtry    em   dororlbtd     la your 9-r       would not
come under the alasrlfloatlon         of thort places of *-hioh a llctnce
18 required.      Apcarmtlr     It wta the intention      of the Leglala-
turo in parrlng      thlr artlolo    to lloenrt   all such oomtrclal
lnrtltutloar.
          Ye therefore rtrptotfullf    adrlrt you that under the
irot8 am stated the phyyrlolanlr of:.lor would not ba rtoulrtd
to stoure a llotnar as a matcrnlty home.
                                           Yourc. rely     truly
                                      ATTSRNEY GERF.%.L9F TLXAS


                                     By (PI     Credtrlk 0. Ittl;l
                                                Frrdtrti     B. 16~1~
TBI:RS                                                     Arrlrtent
                        APPROVED NL 12, 1940
                       Olrnn Il. Ltwir
             ACT110 AWDRNEY GICE;'AL3F TFXAS

                                                    A??ROVkD
                                                op~~l~onaoulttre
                                                Chairman